Citation Nr: 1530282	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs. 

2.  Whether the Appellant should be recognized as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	M. B. Adelson, Attorney



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to July 1972.  The Veteran died in July 2003.  The Appellant is seeking recognition as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 administrative letter decision by the Pension Center in the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The Board in an October 2004 decision and a December 2010 decision denied recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits.  Instead, the Board recognized another claimant, "R. R.," as the Veteran's surviving spouse. 

The Board notes that any person who knowingly makes or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA, shall forfeit all rights, claims, and benefits under all laws administered by VA (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002).  Here, the Appellant submitted a document that, as will be discussed, the Board finds to be inauthentic.  As such, the Board is referring to the RO the issue of whether to initiate a forfeiture action against the Appellant.  Should the RO find that the Appellant did knowingly commit fraud beyond a reasonable doubt, the RO should initiate a forfeiture action against the Appellant.


FINDINGS OF FACT

1.  An October 2004 Board decision denied recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits; reconsideration of that decision was denied in December 2004; and the Appellant did not appeal this decision.

2.  A December 2010 Board decision reopened the Appellant's claim seeking entitlement to be recognized as the surviving spouse of the Veteran and then denied the Appellant recognition as the Veteran's surviving spouse; the Appellant failed to perfect a timely appeal of that decision.  

3.  Evidence added to the record since the December 2010 denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for the Appellant to be recognized as the surviving spouse of the Veteran and raises a reasonable possibility of substantiating the claim.

3.  The Veteran and the Appellant were married in July 1970.

4.  In March 1981, the Circuit Court of McCracken County, Kentucky entered a judgment of divorce dissolving the marriage between the Appellant and the Veteran.  

5.  The Veteran and R. R. were married in June 1981, divorced in March 1985, and remarried in August 1986.

6.  The Veteran died in July 2003.

7.  R. R. is the legal surviving spouse of the Veteran. 

8.  The Appellant did not cohabitate with the Veteran continuously from the date of marriage to the date of his death in July 2003. 


CONCLUSION OF LAW

1.  The October 2004 Board decision which denied the claim that the Appellant be recognized as the surviving spouse of the Veteran is final.  38 U.S.C.A. § 7104(b) (West 2004); 38 C.F.R. § 20.1100 (2004); currently, 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).  

2.  The December 2010 Board decision which denied the claim that the Appellant be recognized as the surviving spouse of the Veteran is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §  20.1100 (2014).

3.  New and material evidence has been received since the December 2010 denial to recognize the Appellant as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The Appellant is not recognized as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. §§ 101(3), 103, 1102, (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.50, 3.204, 3.205, 3.206 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen the claim for the Appellant be recognized as the surviving spouse of the Veteran is resolved in her favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

As to her claim that VA recognize the Appellant as the surviving spouse of the Veteran, there is no letter in the file that addresses the notice provisions of the VCAA regarding her claim.  A VCAA notice error is harmless unless the error affects the essential fairness of the adjudication. Vazquez-Flores v. Peake, 22 Vet. App. 37, 45-46 (2008).  The Board notes that she has already filed her claim twice before and in the course of adjudicating those claims, she received notification as to what evidence is needed to establish recognition by VA as the Veteran's surviving spouse.  The statement of the case in September 2013 provided her with the law and the evidence required to establish her claim.  Thereafter, her attorney submitted her substantive appeal with an argument as to why she is the surviving spouse for VA purposes.  It is clear from the record that the Appellant and her attorney are fully aware of the evidence necessary to establish entitlement to the benefit sought.  Thereafter the Veteran had the opportunity to submit additional argument and evidence before the claim was readjudicated in in the supplemental statement of the case in April 2014.  Therefore, to the extent the RO failed to provide VCAA notice, the Board finds the error harmless as the error did not affect the essential fairness of the adjudication.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Appellant submitted copies of the documents she asserts proves her status as the Veteran's surviving spouse.  As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Reopening Entitlement to Recognition as Veteran's Spouse

The Veteran's claim to reopen involves an underlying claim for recognition as the Veteran's spouse for the purpose of receiving VA benefits.  Under VA regulations, "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.  Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j). 

A review of the record shows that the Appellant first filed a claim for recognition as the Veteran's spouse for the purpose of receiving VA benefits in August 2003.  The RO denied the claim in April 2004 because evidence showed that the Appellant and the Veteran were divorced in March 1981 and that the Veteran subsequently married R.R.  The Appellant appealed to the Board.  The Board denied the Appellant's claim in October 2004.  The Appellant requested reconsideration by the Board, which was denied in December 2004.  As the Appellant did not appeal the October 2004 Board decision, that decision was final when issued.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 20.1100 (2004); currently, 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

The next communication from the Appellant regarding her claim as the Veteran's surviving spouse occurred in July 2005 when the Veteran filed a claim to reopen her claim that she is the surviving spouse of the Veteran for purposes of VA death benefits.  The RO denied the claim in a rating decision in May 2006, determining that the Appellant had not submitted new and material evidence to reopen the claim.  In December 2010, the Board reopened the claim but denied the claim on the merits again finding that R.R. was entitled to recognition by VA as the surviving spouse of the Veteran.  Although the Appellant attempted to appeal the Board's December 2010 decision to the Court of Appeals for Veteran's Claims (the Court), the Court determined her appeal was not timely filed.  As a result, the December 2010 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).

The next communication from the Appellant regarding her claim occurred in November 2012 when she filed the current application to reopen her claim as the surviving spouse of the Veteran.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Her claim has been denied in the past based upon marriage certificates, divorce judgments, and court documents establishing that the Veteran divorced the Appellant in March 1981 and married R.R. in June 1981, and the Appellant and the Veteran never reentered any type of marital relationship following their divorce.  Since the Board's December 2010 decision, VA has received additional evidence of copies of the 1981 and 1986 marriage certificates between the Veteran and R. R. and the divorce decree granting the Veteran and the Appellant a divorce in March 1981.  On these documents, the Veteran has made handwritten notations pointing out why she believes the documents contain errors, inconsistencies, and contradictory information establishing that the evidence of the Veteran's marriage to R. R. are forged documents and the past findings by the Board are based upon fraud.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible ground to the Board finding the Veteran and the Appellant remained legally married until he died in July 2003.  The inability to prove that the Appellant remained legally married to the Veteran until he died was a reason for the prior final denial and subsequently after the Appellant filed her claim to reopen her status AAS the Veteran's connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of that the Appellant is the surviving spouse of the Veteran for purposes of receiving VA death benefits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Entitlement to Recognition as the Veteran's Surviving Spouse

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  The Board may proceed if it finds the claimant would not be prejudiced by proceeding to the merits.  Hickson, 23 Vet. App. at 400.  The Board will proceed to the merits of the claim without prejudice to the Appellant, since the RO already considered this claim on the merits in the April 2013 administrative decision.

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

A threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the Appellant is not established as a proper claimant, the claim can proceed no further. The Appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

For the purpose of VA benefits, an individual is the Veteran's surviving spouse if she entered into a marriage with him that is considered valid under the laws of the jurisdiction in which they reside at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  The individual must also have been the lawful spouse of the Veteran at the time of his death.  Additionally, she must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, unless the separation was due to the misconduct of, or procured by, the Veteran, without the fault of the spouse.  To qualify as surviving spouse, an appellant must not have remarried, or has not since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

The evidence establishes that the Veteran and the Appellant were married in Georgia in 1971.  

In March 1990, the Veteran filed a claim for compensation, naming R. R. as his wife.  He indicated he was married to the Appellant in 1970 and divorced in March 1981.  In June 1981, he married R. R., but they divorced in March 1985.  In August 1986, he remarried R. R., where, as noted she remained his spouse at the time he filed for benefits.

In May, 1990, VA received a certified copy of the divorce decree signed by a judge for the Circuit Court of McCracken County on March [redacted], 1981, granting a divorce between the Veteran and the Appellant.  VA also received a certified copy of the divorce decree signed by a judge for the Circuit Court of McCracken County on March [redacted], 1985 granting a divorce between R. R. and the Veteran.  That judgment indicated the marriage occurred on June [redacted], 1980.  Both divorce decrees contain a filing stamp by the Court Clerk.  Finally, VA received a certified copy of the marriage certificate establishing that the Veteran and R. R. remarried on August [redacted], 1986.  

The Veteran died in July 2003 and the death certificate lists R. R. as the surviving spouse and informant.  In August 2003, the service representative for R. R. (and had also been the Veteran's service representative) certified that he submitted a true and correct copy of the marriage certificate establishing that the Veteran and R. R. first married on June [redacted], 1981.  

In February 2004, VA received a certified copy of the entire court file of the Veteran's divorce proceedings against the Appellant in 1981 from the Circuit Court of McCracken County, Kentucky.  At that time, as she does now, the Appellant lived in Florida.  Service and notice of the proceedings were sent to the Appellant by certified mail and the file has a signed receipt from her with a date stamp of January 1981.  Both the certification of mailing and the receipt signed by the Veteran contain the same docket number as the divorce decree and other documents relating to the Veteran and the Appellant's divorce.  Parenthetically, the Board notes she admits signing for these documents but claims she never knew what was inside the envelope as she returned the letter unopened.  She also asserts the envelope did not indicate the sender was the Circuit Court or contained court documents. 

Besides the divorce decree signed by the judge, the judge also signed a separate document labeled "findings of fact and conclusions of law."  In this document, the judge found the Appellant in default.  Both this document and the divorce decree granting a divorce between the Veteran and the Appellant contain a filing stamp by the Clerk of the Court.  

In November 2006, VA received from the Kentucky Registrar of Vital Statistics a Certification of Divorce between the Veteran and the Appellant with information at the bottom filled out by the Clerk of the Circuit Court of McCracken County. 

Finally, in November 2006 the Appellant pro se petitioned the court to set aside the 1981 decree of dissolution of marriage and void the Veteran's subsequent marriage to R.R.  The Appellant has submitted to VA a copy of the court order, which in the version submitted to VA was entitled "Order Granted Motion."  In the document, a judge from the Circuit Court of McCracken County found that the action was more than twenty years old and therefore the time limit for modifying any Order had expired.  The next line however indicates that the respondent's pro se motion is granted.

Turning first to the November 2006 Court Order just noted, the Board notes, as the RO also noted, there are several significant discrepancies in the document, including the unusual use of the word "granted" instead of "granting" in the title, the word "granted" appears slightly tilted compared to the rest of the words, the mismatched typeface of the word "granted" in both the title and the order, the inconsistency between the substance of the body of text and the final order, as well as the missing punctuation at the end of the order.  Due to these irregularities, the Office of Regional Counsel contacted the Clerk of the McCracken Circuit Court in Paducah, Kentucky, and learned that the Court's Order entered on November 9, 2006, was actually captioned "Order Denying Motion."  As such, the Board finds that the divorce decree has been held as valid by laws of the jurisdiction where the divorce was granted.  A McCracken County, Kentucky Circuit Court Judge in November 2009 held that the divorce decree may not be set aside.  Additionally, the Board finds that the Appellant's submission entitled "Order Granted Motion" is not an authentic court document.  As it is not authentic, and so has no tendency to show that the Appellant's and the Veteran's divorce was set aside, it is of no probative value in determining the Veteran's legal spouse at the date of his death. 

The Veteran and the Appellant were married in July 1970, but the record contains a certified copy of a divorce decree showing that the Appellant and the Veteran divorced in March 1981.  The decree of dissolution of marriage is signed by a judge and was received and filed by the clerk of court.  The Board finds the judgment of divorce in March 1981 that ended the marriage between the Appellant and the Veteran as persuasive evidence against the claim.  The judgment is a public record and presumed to be an accurate statement of the facts contained therein, unless otherwise rebutted by competent and credible evidence.  

Since a surviving spouse is defined by law as a person who was the spouse of the Veteran at the time of the Veteran's death, her divorce from the Veteran bars the Appellant from eligibility for status as the Veteran's surviving spouse.  38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person . . . who was the spouse of a veteran at the time of the veteran's death"); 38 C.F.R. § 3.50(b)(2).

Thus, under the general definition of a surviving spouse, once the Appellant and the Veteran divorced in March 1981, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.  Further, the evidence supports the conclusion that R. R. remarried the Veteran in 1986 and she remained legally married to the Veteran until his death, living continuously with the Veteran from the date of marriage until the date of the Veteran's death.

There is also no competent evidence that a court of competent jurisdiction voided or modified the March 1981 decree of divorce.  There is no indication in the record and Appellant does not contend that that she legally remarried the Veteran.  Furthermore, it is not shown that the Circuit Court of McCracken County, Kentucky, lacked jurisdiction over the Veteran and Appellant or the subject matter of the marriage at the time of the divorce decree.  The Board notes that the Appellant asserts that she never received notice of the Veteran's petition for divorce in 1981.  The record, however, contains a copy of the Appellant's signature on the receipt of a certified mailing sent to her in 1981, which she claims to have received but never opened.  The evidence fails to show that the service upon the appellant was not completed in accordance with the laws of Kentucky, which is the jurisdiction of the Court that entered the divorce decree.  As noted in the September 2007 finding by the VA Office of Regional Counsel, "One need not have opened the mail to have 'received' it under the law."

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put at issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  Where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  Where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of the jurisdictions specified in 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.206.

The Appellant points to what she calls errors in the various certified documents received by VA.  She has not submitted any evidence that errors such as blanks on a document render either the two marriages of R. R. and the Veteran or the divorce of her and the Veteran improper.  Based on the record before the Court, there is nothing to demonstrate Kentucky public officials and others preparing these records "must" as opposed to "may" fill in the missing information for the document to be valid and authentic.  

Furthermore, she also asserts several of the documents are forged arguing signatures on these documents do not match or are otherwise inauthentic.  Unlike the purported November 2006 "Court Order" discussed above, there is no competent evidence that the signatures are forged or that the documents are fake or fraudulent.  They appear to be in an unaltered proper form and have been certified as such by the McCracken County Circuit Court Clerk or by the Kentucky Registrar of Vital Statistics.  The documents in the file have been certified by the proper public officials in the performance of their public duties.   Accordingly, the Board has assurance that they are trustworthy authentic records documenting the events recorded.  The only evidence the signatures are forged are her opinions.  There is no evidence that she is qualified through education, training, or experience to offer a statement, or opinion that a particular signature is forged or the document is inauthentic.  38 C.F.R. § 3.159.  Therefore, the Board finds the March 1981 divorce decree and the June 1981 and August 1986 Marriage Certificates are valid.  

The Appellant contends that she is the surviving spouse of the Veteran for the purpose of VA benefits.  She claims that she remained married to the Veteran until the time of his death, although they did not live together due to health reasons and the Veteran's employment out of state.  She has submitted statements from friends and family supporting her contention that she and the Veteran remained husband and wife until his death.  She also asserts that the Veteran's subsequent marriage was not legal, arguing that the Veteran's marriage to R .R. took place while he was still legally married to her. 

Nevertheless, the Appellant admits that from the date of divorce until the Veteran's death she never shared a bona fide domicile with the Veteran.  He lived in Kentucky and she lived in Florida.  As such, the Appellant does not meet the requirements set forth in 38 C.F.R. § 3.206 which require that she have lived continuously with the Veteran from the date of marriage until the date of the Veteran's death. 

Even with a valid divorce decree, the Appellant continues to assert that the she and the Veteran continued to hold themselves out as husband and wife until the time of his death.  Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see 38 C.F.R. § 3.54(d) ), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

The Board finds that all of the requirements are not met in this instance.  The Appellant did not cohabitate with the Veteran continuously from the date of marriage to the date of his death.  Rather, the Veteran lived in Kentucky and the Appellant lived in Florida.  Also, the Veteran's legal surviving spouse, R.R., has filed a claim for and is currently in receipt of dependency and indemnity compensation.  The second marriage to R. R. occurred in June 1981, after the Appellant's divorce, making R. R. the legal surviving spouse.  While that marriage ended in divorce, R. R. and the Veteran remarried in 1986.  Further, the argument by the Appellant that the Veteran married R. R. before he divorced the Appellant is not valid.  Her argument is based upon the assertion that the marriage occurred in July 1980 as stated in the 1985 divorce decree order.  The Board finds that this was a harmless mistake by the Court and the marriage certificate from 1981 is controlling.

Although the Appellant asserts that she and the Veteran held themselves out to be husband and wife, the legal divorce decree, the remarriage to another woman, and the physical separation between the Veteran and the Appellant are strong evidence that the Veteran did not hold himself out to be married to the Appellant.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Based upon the evidence of record, the Board finds that the Appellant and Veteran were legally divorced in March 1981 in accordance with the laws of the State of Kentucky; they did not remarry each other or cohabitate together until his death; and the Veteran and R. R. legally married in 1986 living together until he died so that the Appellant may not be recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Therefore, the Board has no legal authority to grant the benefit sought by the Appellant and the claim must be denied.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).
 
The Board is bound by the law and regulations in effect. In the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the Federal Treasury "must be authorized by a statute")).  In other words, unless a claimant meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the recognition of the Appellant as the surviving spouse of the Veteran is reopened, and to this extent the appeal is granted.

Recognition of the Appellant as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


